Title: To Benjamin Franklin from Jean-Baptiste Bonnefoy, 19 December 1783
From: Bonnefoy, Jean-Baptiste
To: Franklin, Benjamin


          
            Monsieur
            lyon le 19 Xbre. 1783.
          
          Daignez excuser La liberté que je prens de vous écrire, en faveur du motif qui m’y engage. L’univers vous doit des autels

pour votre sublime découverte des paratonnerres; l’amérique qui vous doit sa liberté aquitera cette dette, et au bas de votre statue sera gravé ce vers devenu immortel:
          Eripuit coelo fulmen, sceptrum que tyrannis
          Je vois cette nouvelle partie du monde, ayant à peine secoué les chaînes de son escalvage, élever sa tête avec majesté. Tout y dispose à une heureuse révolution; les charmes de la liberté naissante y apèlent de toute part Le comerce, les arts et les sciences dont les progrès ont une si grande influence sur la prosperité des états. Parmi les sciences il en est une que son utilité indispensable ne permet pas d’oublier, c’est La chirurgie: cultivant cette science par état et par gout, mes vœux seraient comblés si je la voyais parvenir à Son dernier degré de perfection; cependant dans l’univers entier il n’y a que la france et l’angleterre qui aient une chirurgie qui est encore bien loins du terme qu’elle doit atteindre; et combien de siècles n’a-t-il pas fallu pour en venir jusques la; combien d’obstacles à vaincre, combien de préjugés à combatre? J’ai conçu un plan dont l’execution doit porter en Douze ans la chirurgie américaine presqu’à son derniers degré de perfection, et voilà l’objet de la lettre que j’ai l’honeur de vous écrire.—
          Je suis membre du colège de chirurgie de Lyon, j’y ai soutenu pour mon agrégation une dissertation sur l’aplication de l’électricité à l’art de guérir, dont j’ai eu l’honeur de vous envoyer un exemplaire; je viens de remporter un prix à l’académie de chirurgie de paris sur l’influence des passions de l’ame dans les maladies chirurgicales; j’ai l’honeur d’être conu de MM. Louis, secrétaire de L’académie, peyrilhe auteur de l’histoire

de la chirurgie, De Sault, baudeloque, chopart, tous célèbres chirurgiens de paris et qui ont été mes professeurs; Mr De La Martinière premier chirurgien du roi, qui vient de mourir m’avait fait des ofrès aussi flateuses qu’honorables pour me fixer à paris; l’amour de ma patrie l’a emporté, et pour me déterminer à faire ce dernier sacrifice, il ne faudrait rien moins que l’espoir d’être un jour l’instaurateur de la chirurgie américaine: excusez cette espèce d’apologie, je l’ai crue nécessaire pour vous prouver que je n’etais pas un aventurier, et que les seuls motifs qui me dirigeaient etaient l’amour que j’ai pour la chirurgie, et le zèle qui m’enflâme pour ses progrès. Si vous croyez que mes idées puissent être de quelque utilité, j’aurai l’honeur de vous envoyer le détail du plan que j’ai conçu, et si je suis assez heureux pour qu’il réponde à mes intentions, l’amérique à qui vous êtes si cher à tant de titres, vous devra encore la perfection d’une des sciences les plus utiles à l’humanité.
          Daignez agréer les sentimens les plus sincères du profond respect avec lequel j’ai l’honeur d’être Monsieur Votre très humble et très obéissant serviteur
          
            Bonnefoymembre du colège de chirurgiede lyon maison deMr de fétan, rue Sala[?]
          
         
          Notation: Bonnefoi 19 Decbre. 1783.
        